December 20, 2012




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                 FLORENTINO ROBERT ENGLISH, Appellant

NO. 14-12-00420-CR                           V.

                        THE STATE OF TEXAS, Appellee


                      ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to read as
follows: we reform the judgment of the trial court to reflect the administrative fees
assessed in the amount of $882.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.